This case is appealed from the county court of Stephens county. It was called for trial on the 9th day of March, 1925, and plaintiff in error presented a motion to dismiss on the ground that there was then pending in the district court of Stephens county an action between the same parties and involving the same questions and that the same was so pending when the instant case was filed. This motion is what is known in common pleading as a plea in bar. The court overruled the motion, and plaintiff in error excepted, gave notice of appeal, and was allowed 60 days in which to serve case-made. Plaintiff in error filed no answer or other plea, and, upon overruling the motion, the court proceeded to try the case, and rendered judgment in favor of defendant in error. To this action of the court no exception is saved and no notice of appeal given.
The appeal is special and is limited to that part of the action overruling the motion to dismiss, which is not appealable. The judgment is not final, and neither is it such an interlocutory order as is made appealable under the statute.
The appeal is dismissed.